DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.15/551,933, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The parent application ‘933 does not support and/or enable new claim 12. A review of the parent application reveals a very limited disclosure. Thus, the benefit of the provisional application has not been granted. If applicant disagrees, applicant is hereby invited to provide a detailed explanation regarding each claim the area of support within the provisional application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, as recited in new claim 12, “a bottle compartment for an analyzer instrument comprising, a bottle receiving compartment, an arm assembly, an aspiration tube and a cover; the bottle receiving compartment comprising a frame, the frame having a top surface, a bottom surface, a back surface and an open ended front, the bottom surface extending upwards at its edge to form a bottom side surface, the bottom side surface being absent from the open ended front, the open ended front allowing for the introduction of a rectangular prismatic bottle into the frame, the back surface of the frame comprising a plate, the plate extending away from the open ended front, the plate comprising a cylindrical member, the cylindrical member extending perpendicularly to a surface of the plate, the arm assembly having a first end and a second end, the first end having a cylindrical void for operably connecting the arm assembly to the back surface of the frame and the second end of the arm assembly operably connecting to the aspiration tube, and the cover operably connecting to the back surface of the frame, the cover being an L-shape, must be shown (with reference numbers) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: A bottle compartment for an analyzer instrument comprising, a bottle receiving compartment, an arm assembly, an aspiration tube and a cover; the bottle receiving compartment comprising a frame, the frame having a top surface, a bottom surface, a back surface and an open ended front, the bottom surface extending upwards at its edge to form a bottom side surface, the bottom side surface being absent from the open ended front, the open ended front allowing for the introduction of a rectangular prismatic bottle into the frame, the back surface of the frame comprising a plate, the plate extending away from the open ended front, the plate comprising a cylindrical member, the cylindrical member extending perpendicularly to a surface of the plate, the arm assembly having a first end and a second end, the first end having a cylindrical void for operably connecting the arm assembly to the back surface of the frame and the second end of the arm assembly operably connecting to the aspiration tube, and the cover operably connecting to the back surface of the frame, the cover being an L-shape.  Most of these limitations are only found in new claim 12. 
The rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be
ascertainable by reference to the description.” 37 CFR  1.75(d)(1).
As Applicant appreciates, the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted. New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification. See 37 CFR 1.75, MPEP  §608.01(i) and §  1302.01. Note that examiners are to ensure that the terms and phrases used in claims presented late in prosecution of the application find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 12 recites a bottle compartment for an analyzer instrument comprising, a bottle receiving compartment, an arm assembly, an aspiration tube and a cover; the bottle receiving compartment comprising a frame, the frame having a top surface, a bottom surface, a back surface and an open ended front, the bottom surface extending upwards at its edge to form a bottom side surface, the bottom side surface being absent from the open ended front, the open ended front allowing for the introduction of a rectangular prismatic bottle into the frame, the back surface of the frame comprising a plate, the plate extending away from the open ended front, the plate comprising a cylindrical member, the cylindrical member extending perpendicularly to a surface of the plate, the arm assembly having a first end and a second end, the first end having a cylindrical void for operably connecting the arm assembly to the back surface of the frame and the second end of the arm assembly operably connecting to the aspiration tube, and the cover operably connecting to the back surface of the frame, the cover being an L-shape.
None of these limitations find support in the specification as filed. It is appears applicant is trying to limit the invention to that of Figs. 3A-3D.  The examiner is left to guess what applicant means by limitations of claim.  For example, the specification does not disclose a bottle compartment for an analyzer instrument comprising, “a bottle receiving compartment, an arm assembly, an aspiration tube and a cover; the bottle receiving compartment comprising a frame, the frame having a top surface, a bottom surface, a back surface and an open ended front, the bottom surface extending upwards at its edge to form a bottom side surface, the bottom side surface being absent from the open ended front, the open ended front allowing for the introduction of a rectangular prismatic bottle into the frame, the back surface of the frame comprising a plate, the plate extending away from the open ended front, the plate comprising a cylindrical member, the cylindrical member extending perpendicularly to a surface of the plate, the arm assembly having a first end and a second end, the first end having a cylindrical void for operably connecting the arm assembly to the back surface of the frame and the second end of the arm assembly operably connecting to the aspiration tube, and the cover operably connecting to the back surface of the frame, the cover being an L-shape”. The various embodiments only point out a bottle compartment 1, 21, handle mechanism 2,22, tube 7,24 and bottle 10, 23. Figs. 1A-2 include more cited structure. However, Figs. 1A-2 do not disclose what applicant considers the frame, plate, cylindrical member, cylindrical void and cover.  New claim 12 is considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As discussed above, the claim now recites various new limitations with no support the specification as filed. At best, the examiner is left to guess what element corresponds to what in the figures. Thus, the metes and bounds of the claim cannot be reasonably determined.  The examiner recommends applicant use the language in the specification as filed to construct a new claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuckmann (DE 195 43 225; see attached machine-generated English translation).
Schuckmann teaches a bottle compartment for an analyzer instrument comprising, a bottle receiving compartment, an arm assembly, an aspiration tube and a cover; 
the bottle receiving compartment comprising a frame, the frame having a top surface, a bottom surface, a back surface and an open ended front, the bottom surface extending upwards at its edge to form a bottom side surface, the bottom side surface being absent from the open ended front (area between element 9 and 11), the open ended front allowing for the introduction of a bottle 1 into the frame, the back surface of the frame comprising a plate 5, the plate extending away from the open ended front, the plate comprising a cylindrical member 22, the cylindrical member extending perpendicularly to a surface of the plate, the arm assembly 14 having a first end and a second end, the first end having a cylindrical void 32 for operably connecting the arm assembly to the back surface of the frame and the second end of the arm assembly operably connecting to the aspiration tube 12, and the cover operably connecting to the back surface of the frame, the cover being an L-shape (see Fig. 5).
Note: the “analyzer” and the “rectangular prismatic bottle” are not positively recited as part of the bottle compartment and are therefore not given patentable weight as these limitations do not further limit the invention (see MPEP § 2114 & § 2173.05(g)). 
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include:
Kneubuehl et al. (US 2014/0174837), which teach teaches a bottle compartment (Fig. 7(100), claim 1)) for an analyzer instrument which bottle compartment comprises: a frame (see Fig. 10), a location for a bottle (loading plate (90)), a handle mechanism with a tube (closure mechanism (171-174) with a closure (175) an a tube (176), where the closure is pivotally connected to the frame), so that when the handle mechanism is in an open position the access to the location is allowed and in a closed position prevents access to the location (the container can be placed in the loading plate only when the closure mechanism is in the open position), and when the handle mechanism is turned to the open position the end of the tube is simultaneously moved from the bottle at the location and when the handle mechanism is turned to the closed position the end of the tube is simultaneously moved inside the bottle at the location (see Fig. 8 and 10 representing the closure mechanism closed and open respectively).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798